CODE OF ETHICS 204A-1 17j-1 Davis Selected Advisers, L.P. Davis Selected Advisers-NY, Inc. Davis Distributors, LLC as amended effective August 1, 2009 Table of Contents I. Background II. Statement of Principles III. Duty to Report Violations of the Code IV. Acknowledgement of Receipt of this Code V. Insider Trading Policy VI. Restrictions Relating to Securities Transactions VII. Service as a Director VIII. Reporting Requirements for Employees, Access Persons, and Independent Directors IX. Exempted Securities and Transactions X. Sanctions XI. Administration of the Code of Ethics XII. Approval and Review by Boards of Directors XIII. Definitions IMPORTANT: All Employees must read and acknowledge receipt and understanding of this Code of Ethics. I.Background A. This Code is adopted under Rule 17j-1, under the Investment Company Act of 1940, and Rule 204A-1, under the Investment Advisers Act of 1940, and has been approved by the Boards of Directors of each of the mutual Funds for which Davis Advisors serves as Manager or Sub-Adviser. B. This Code is designed to prevent fraud by reinforcing fiduciary principles that must govern the conduct of Employees. This Code sets forth standards of conduct expected of Employees, and addresses conflicts that arise from personal trading.
